

116 HR 5355 IH: Stop Climate Censorship Act of 2019
U.S. House of Representatives
2019-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5355IN THE HOUSE OF REPRESENTATIVESDecember 6, 2019Mr. Neguse (for himself, Ms. Bonamici, and Mr. Casten of Illinois) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo amend the America COMPETES Act to prevent political interference in the communication of
			 scientific research, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stop Climate Censorship Act of 2019. 2.Prevention of political interference in the communication of scientific researchTitle I of the America COMPETES Act is amended by adding at the end the following:
			
				1010.Prevention of Political Interference
 (a)In generalNot later than 180 days after the date of the enactment of this section, the Director of the Office of Science and Technology Policy shall develop and issue policies, consistent with established scientific integrity policies, that require political appointees of each Federal civilian agency that conducts scientific research to publicly report on any action by such political appointee—
 (1)to modify any scientific research or findings that are used to inform any agency communication to the public relating to climate change; or
 (2)to modify any agency communication to the public in a manner inconsistent with scientific research or findings relating to climate change.
 (b)Contents of reportThe report required under subsection (a) shall— (1)specify the specific individuals who were involved in the decision to take such action;
 (2)describe the scientific evidence used to justify such decision; (3)specify any other agency or individual consulted with respect to such decision; and
 (4)be provided by such political appointee to the appropriate committees of jurisdiction in Congress for the respective agencies.
 (c)Review of policiesThe Director of the Office of Science and Technology Policy shall review and update as necessary the policies described in this section on a biennial basis.
 (d)DefinitionsIn this section: (1)Political appointeeThe term political appointee means a Federal employee who holds—
 (A)a position which has been excepted from the competitive service by reason of its confidential, policy-determining, policy-making, or policy-advocating character; or
 (B)a position in the Senior Executive Service as a noncareer appointee (as such term is defined in section 3132(a) of title 5, United States Code).
 (2)Climate changeThe term climate change means any change in the state of the global climate that can be identified by changes in the mean or the variability of its properties, and that persists for an extended period, typically decades or longer..
		